Citation Nr: 1132014	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-18 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Whether a February 2003 rating decision committed clear and unmistakable error (CUE) in the assignment of an effective date of May 11, 2000, for a grant of service connection for Non-Hodgkin's lymphoma for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.  He died in July 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO in New York, New York, which denied revision of a February 2003 rating decision assigning an effective date of May 11, 2000, for the grant of service connection for Non-Hodgkin's lymphoma for accrued benefits purposes.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The appellant has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The appellant testified before the undersigned at a January 2011 hearing at the VA Central Office.  A transcript has been associated with the file.

On review of the record, the Board finds that a background of the procedural history of the appellant's claim is necessary for a thorough understanding of the present decision.  The Veteran died in July 2002 while his reopened claim for service connection for Non-Hodgkin's lymphoma (NHL) was pending.  The RO granted service connection for NHL for accrued benefits and for the cause of his death in a February 2003 rating decision.  The RO assigned a May 11, 2000, effective date for the grant of service connection for accrued benefits based on the date of receipt of the Veteran's petition to reopen the NHL claim.  The appellant was provided notice of the decision and her procedural and appellate rights.  The appellant initiated an appeal as to the effective date.  The RO issued an April 2004 Statement of the Case continuing the effective date.  The appellant did not respond with a Substantive Appeal until November 2004.  The RO informed the appellant that the Substantive Appeal was untimely in January 2005 and asked if she wished to contest the determination of timeliness.  The appellant did not and proceeded to file the instant CUE motion.  The Board finds similarly that the November 2004 Substantive Appeal is untimely.  The Board concludes that the February 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.  To allow a freestanding claim with de novo review for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  If a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.  Id.  The RO processed the instant appeal as a motion to revise based on CUE.  The Board will similarly restrict the discussion to CUE.


FINDINGS OF FACT

1.  The Veteran did not have foreign or sea service, to include Vietnam, nor did he or the appellant ever contend that he was exposed to herbicides during service.

2.  The Veteran filed his petition to reopen a claim for service connection for NHL on May 11, 2000.

3.  The Veteran died in July 2002 prior to adjudication of the petition to reopen.

4.  The February 2003 rating decision granted service connection for NHL for accrued benefits purposes effective May 11, 2000.


CONCLUSIONS OF LAW

1.  The appellant is not a Nehmer class member.  

2.  The February 2003 rating decision did not commit CUE when assigning an effective date of May 11, 2000, for the grant of service connection for Non-Hodgkin's lymphoma for accrued benefits purposes.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE in the February 2003 Rating Decision

The appellant contends that the February 2003 rating decision was clearly and unmistakably erroneous for failing to apply an effective date earlier than May 11, 2000, on the basis of the Nehmer class rules contained in 38 C.F.R. § 3.816 (2010).  For the reasons that follow, the Board concludes that CUE was not committed in the assignment of the May 11, 2000, effective date.

The 2003 rating decision is not subject to revision on the same factual basis except by a duly constituted appellate authority or except as provided in 38 C.F.R. § 3.105.  In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the United States Court of Appeals for Veterans Claims (Court) offered a three-pronged test to determine whether CUE was present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time of the prior determination; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . .  If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, supra. Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The Board must acknowledge the large number of submissions from the appellant before proceeding.  Many of these submissions contain new evidence comprised of Board decisions from other cases, VA publications regarding herbicide exposure, some duplicates of records submitted by the Veteran, and new medical evidence, including new opinions.  The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record or constructively of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  As a result, the Board must disregard the additional evidence provided by the appellant.  The Board will only consider argument contained in those submissions as it pertains to the record as it was at the time of the February 2003 rating decision.  

The appellant's primary contention is that she should receive an earlier effective date based on the Nehmer class rule of 38 C.F.R. § 3.816 (2010).  She has argued at length that the Veteran's NHL should be considered a covered herbicide disease under 38 C.F.R. § 3.816, warranting an earlier effective date.

By way of background, VA has been engaged for many years in litigation regarding compensation for Vietnam Veterans exposed to Agent Orange.  In May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid VA regulations.  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In short, district court orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Vietnam veteran who has or died from a covered herbicide disease, to include NHL.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

The appellant has offered an enormous number of submissions arguing that the Veteran's NHL should be considered a covered herbicide disease.  Most of the submissions are based on new evidence describing the chemical content of herbicides, particularly Agent Orange, and PCB's.  To the extent that this evidence was not of record at the time of the February 2003 rating decision, the Board cannot and will not consider it.  

The appellant's argument suffers from a worse defect than reliance on inadmissible evidence.  A Nehmer class member is either a Vietnam veteran who has a covered herbicide disease or a surviving spouse of a deceased Vietnam veteran who died of a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  As shown in 38 C.F.R. § 3.816(e), a Vietnam veteran is one who served in the Republic of Vietnam.  The Veteran's DD 214 reflects that he had no foreign or sea service.  The February 2003 rating decision states, and the record supports, that service connection for NHL was granted on the basis of the Veteran's inservice exposure to PCB's.  The record establishes that the Veteran was exposed to PCB's during service while stationed at the Navy Yard in Washington, D.C.  There is no record of the Veteran ever reporting service in Vietnam in the claims file.  

VA has a duty to fully and sympathetically develop a claim to its optimum, which includes reading submissions liberally and determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Even when reading the appellant's submissions liberally, the Board can find nothing that addresses the service component of Nehmer class membership.  The appellant has submitted numerous copies of 38 C.F.R. § 3.816, which show the requirements for Nehmer class membership.  The appellant has never offered argument as to the Vietnam service component, despite lengthy arguments regarding herbicides and PCB exposure and whether NHL should be a covered herbicide disease.  The appellant does not allege and has not alleged that the Veteran ever went to Vietnam.  As a result, the Board finds that the Veteran did not serve in Vietnam.  By extension, the Board finds that the appellant is not a surviving spouse of a deceased Vietnam veteran, regardless of the manner of the Veteran's death.  Thus, the Board concludes that the appellant is not a Nehmer class member.  The RO's failure to assign an effective date based on Nehmer class membership was not error.  Thus, the appellant's primary argument must fail.

The Board has considered the possibility of further allegations of CUE.  The appellant has made repeated mention of a failure by VA doctors to properly diagnose the Veteran's NHL in 1995.  While the appellant's statements are too inchoate to form a full pleading for CUE, the Board has determined that operation of law would prevent any further award of benefits.  Formerly, a two-year limitation was for application in granting any accrued benefit.  See 38 U.S.C.A. § 5121 (West 2002).  Simply put, if a veteran died while a claim for benefits was pending, a surviving spouse could be entitled to up to two years' worth of whatever benefit was due the veteran based on that pending claim.  Congress abolished the two year limitation in revisions to 38 U.S.C.A. § 5121, effective December 16, 2003.  Pub.L. 108-183, 117 Stat. 2656 (2003).  The abolition of the two year limitation applies only to those deaths occurring on or after December 16, 2003.  Id., Title I, § 104(d), Dec. 16, 2003; see also 38 U.S.C.A. § 5121 (West Supp. 2011).  The uncontested facts of the case are that the Veteran died in July 2002 with a pending claim for service connection for NHL, when the two year limitation for accrued benefits was still law.  The February 2003 rating decision granted service connection for NHL for accrued purposes.  The assigned effective date was May 11, 2000.  Thus, the appellant received accrued benefits for the period of May 2000 to July 2002, more than two years.  In light of the two year limitation and the more than two years' benefit already granted, the Board can see no path to an earlier effective date for the grant of service connection for NHL on an accrued basis regardless of the theory of entitlement or allegation of CUE.  

In sum, the Board finds that the appellant was not a Nehmer class member at the time of the February 2003 rating decision.  Failure to consider or apply Nehmer class rules did not constitute error.  The Board also finds that the appellant has already been granted more than the maximum possible benefit under the then-effective two year limitation under 38 U.S.C.A. § 5121.  The Board concludes that the February 2003 rating decision made no clearly and unmistakably erroneous determination that adversely affected the appellant in the assignment of May 11, 2000, as the effective date for accrued benefits for service connection for NHL.  The appeal must be denied.  See Fugo.  

II. Veterans Claims Assistance Act (VCAA)

A CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

The claim of entitlement to a finding of CUE in the February 2003 rating decision assigning an effective date of May 11, 2000, in granting of service connection for Non-Hodgkin's lymphoma for accrued benefits purposes is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


